COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Ariel Montoya and Ofelia Montoya v. AMCAP Mortgage, Ltd

Appellate case number:   01-20-00799-CV

Trial court case number: 2019V-0152

Trial court:             155th District Court of Austin County

      Appellants Ariel and Ofelia Montoya have filed a motion for rehearing from this Court’s
August 11, 2022 memorandum opinion.


       The Court requests a response. The appellee’s response is due Thursday, September 8,
2022. The appellants’ reply, if any, is due September 15, 2022.


       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ____August 25, 2022______